       CASE 0:16-cr-00051-WMW-BRT Doc. 128 Filed 01/25/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                                Case No. 16-cr-0051 (WMW/BRT)

                             Plaintiff,
                                                                   ORDER
        v.

Jeffrey Joseph Pendleton,

                             Defendant.


       This matter is before the Court on Defendant Jeffrey Joseph Pendleton’s motion for

an extension of the deadline to file a notice of appeal of this Court’s January 15, 2021 Order

denying Pendleton’s motion for compassionate release from custody. (Dkt. 127.)

       “In a criminal case, a defendant’s notice of appeal must be filed in the district court

within 14 days after . . . entry of either the judgment or the order being appealed.” Fed. R.

App. P. 4(b)(1)(A)(i). As such, Pendleton’s deadline to file a notice of appeal of this

Court’s January 15, 2021 Order is January 29, 2021. A district court may extend the time

to file a notice of appeal “for a period not to exceed 30 days from the expiration of the time

otherwise prescribed by [ ] Rule 4(b)” if the district court makes “a finding of excusable

neglect or good cause.” Fed. R. App. P. 4(b)(4).

       Pendleton is serving a sentence in the custody of the Federal Bureau of Prisons

(BOP). Pendleton’s counsel contends that, in light of the ongoing COVID-19 pandemic,

“[d]irect communication with [Pendleton] has been difficult given the mitigation

techniques implemented by the BOP.” Consequently, Pendleton seeks the full 30-day
       CASE 0:16-cr-00051-WMW-BRT Doc. 128 Filed 01/25/21 Page 2 of 2




extension permitted under Rule 4(b)(4) of the Federal Rules of Appellate Procedure. On

this record, the Court concludes that Pendleton has demonstrated good cause for a 30-day

extension of time to file a notice of appeal in this case.

                                           ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     Defendant Jeffrey Joseph Pendleton’s motion for an extension of the

deadline to file a notice of appeal, (Dkt. 127), is GRANTED.

       2.     Pendleton may file a notice of appeal no later than February 28, 2021. See

Fed. R. App. P. 4(b)(4).


Dated: January 25, 2021                                      s/Wilhelmina M. Wright
                                                             Wilhelmina M. Wright
                                                             United States District Judge




                                               2
